     Case 2:09-cr-00431-GMN-EJY Document 108 Filed 06/26/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    UNITED STATES OF AMERICA,                                Case No. 2:09-cr-00431-GMN-EJY
 5                  Plaintiff,
                                                                            ORDER
 6           v.
 7    DEVALOIS LeBRON,
 8                  Defendant.
 9

10           On December 9, 2019, Defendant Devalois LeBron appeared before the Court for his Initial
11    Appearance on a Petition for Revocation of Supervised Release. Counsel for Defendant requested
12    a continuance as an investigation into potential placement in a mental health facility was
13    conducted. On December 11, 2019, the Court ordered Defendant to be transported to a suitable
14    Bureau of Prisons facility for a psychiatric or psychological evaluation as no local facility was
15    available to house or treat Defendant. ECF No. 103. On February 3, 2020, the Bureau of Prisons
16    requested an extension of time, to March 30, 2020, to provide a report regarding Defendant. The
17    request was granted. On June 22, 2020, the Bureau of Prisons reported that Defendant was still “in-
18    process . . . as a result of the COVID-19 pandemic outbreak,” which has caused significant
19    delays. The Bureau of Prisons further reported that they are making all efforts and expediting
20    Defendant’s evaluation as much as possible, which the Court does not doubt. However, with no
21    future status report or other deadline set by the Court, the Court is concerned that Defendant’s
22    evaluation may continue to be delayed for a significant period of time.
23           Accordingly,
24           IT IS HEREBY ORDERED that, absent a request for reasonable additional time to complete
25    Defendant’s evaluation and provide a report regarding the same to this Court, the U.S.
26

27

28
                                                      1
     Case 2:09-cr-00431-GMN-EJY Document 108 Filed 06/26/20 Page 2 of 2




 1    Department of Justice, Federal Bureau of Prisons, Metropolitan Detention Center shall complete

 2    Defendant’s evaluation and provide a report to this Court regarding the same no later than July 31,

 3    2020.

 4

 5            DATED: June 26, 2020

 6

 7

 8
                                                  ELAYNA J. YOUCHAH
 9                                                UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
